DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 1/17/2020. Claims 1-15 are pending.

Priority
	Applicant’s claim for priority from U.S. Provisional Application No. 16/542,094 filed 04/24/2019 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding claim 1 limitation “wherein each of said first plurality of qubits is a target qubit at one of a first target frequency or a second target frequency such that a control qubit couples each first target frequency target qubit to a second target frequency target qubit”, given that the limitation recites the non-inclusive term “or”, when it is interpreted that the target qubit is at a first target frequency and not at a second target frequency, it is unclear how a control qubit can couple a first target frequency target qubit to a second target frequency target qubit. Similarly, when it is interpreted that the target qubit is at a second target frequency and not at a first target frequency, it is unclear how a control qubit can couple a second target frequency target qubit to a first target frequency target qubit. Clarification is required. In order to further examination based on the merits of the claim, it is interpreted that that the target qubit is at a first target frequency.

Independent claims 9 and 14 are rejected according to the same reasons given above for claim 1.

Any claims not specifically mentioned are rejected by virtue of their dependency on rejected base claims 1, 9, and 14.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 14-15 are rejected under 35 U.S.C. 101 because the claim(s) encompass non-statutory subject matter. Official Gazette Notice 1351 OG 212, dated February 23, 2010, states “the broadest reasonable interpretation of a claim drawn to a computer readable medium…typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.” 

Independent claim 14 recites “a computer-executable medium”, which is drawn to a readable medium construed to cover both transitory and non-transitory media. 

“A transitory, propagating signal … is not a ‘process, machine, manufacture, or composition of matter.’ Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.” In re Nuijten, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007). 

Without explicit definition in the specification, the broadest reasonable interpretation of “a computer-executable medium” includes signal and/or carrier wave. Because the full scope of the claim encompasses non-statutory subject matter (i.e., transitory propagating signals), the claim as a whole is non-statutory. Examiner 

Any claims not specifically mentioned are rejected by virtue of their dependency to rejected base claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberland et al. (20190044543, pub. Feb. 7, 2019), hereinafter “Chamberland”, in view of Zeng et al. (10352992, filed Dec. 15, 2016), hereinafter “Zeng”.

Regarding independent claim 1, Chamberland discloses:
A quantum computer (see Chamberland, Fig 20, par. [0294]: computing environment 2000, and see par. [0003]: a quantum operation is performed in a quantum circuit implemented in the quantum computing device), comprising: 
a quantum processor (see Chamberland, Fig 20, par. [0295]: processing device 2010, and see par. [0006]: The disclosed methods can be implemented, at least in part, as computer-executable instructions (software) stored on one or more computer-readable media (storage devices or memory devices) and executable by one or more processors.  The processors can be classical computer processors that are used as part of the system that controls, monitors, and/or reads out results from a quantum device (e.g., a quantum computer)), comprising: 
a first plurality of qubits arranged in a hexagonal lattice pattern such that each is substantially located at a hexagon apex of said hexagonal lattice pattern (see Chamberland, Fig 6a, par. [0119]: 19-qubit 2D color code, and see par. [0176]: hexagonal color code family, and see Figure 6a represented below, with arrows pointing to each qubit located at a hexagon apex of the hexagonal lattice pattern: ),

    PNG
    media_image1.png
    276
    279
    media_image1.png
    Greyscale

a second plurality of qubits each arranged substantially along a hexagon edge of said hexagonal lattice pattern (see Chamberland, Fig 6a: all qubits connected to edge of the hexagonal lattice pattern above), 
wherein each of said first plurality of qubits is coupled to three nearest-neighbor qubits of said second plurality of qubits (see Chamberland, Fig 6a represented below with arrows pointing to three nearest-neighbor second qubits for one first qubit: ),

    PNG
    media_image2.png
    305
    267
    media_image2.png
    Greyscale

wherein each of said second plurality of qubits is coupled to two nearest-neighbor qubits of said first plurality of qubits qubits (see Chamberland, Fig 6a represented below with arrows pointing to two nearest-neighbor first qubits for one second qubit: ),

    PNG
    media_image3.png
    291
    284
    media_image3.png
    Greyscale

wherein each of said second plurality of qubits is a control qubit (see Chamberland, Fig 13a, 13b, par. [0250]: the Z-stabilizer generators are measured by preparing the encoded |+, applying CNOT gates transversally between the ancilla and the data with the data acting as the control qubits and the ancilla's acting as the target qubits) …
… an error correction device configured to operate on said hexagonal lattice pattern of said first and second plurality of qubits so as to detect and correct data errors (see Chamberland, Fig 13b, par. [0247]: a fault-tolerant Steane error correction circuit which can be used for any CSS stabilizer code encoding the data, and see par. [0066]: a t-fault-tolerant flag error correction protocol is presented with distance-(2t+1) codes, and see par. [0064]: Once the error locations are fixed, the errors are propagated through a fault-tolerant error correction circuit and a recovery operation is applied, and see par. [0110] – [0112]: error correction applied under Flag 2-FTEC Protocol, and see par. [0119]: Flag 2-FTEC Applied to d=5 Codes).

Chamberland does not disclose:
… a control qubit at a control frequency, wherein each of said first plurality of qubits is a target qubit at one of a first target frequency or a second target frequency such that a control qubit couples each first target frequency target qubit to a second target frequency target qubit; and …

However, Zeng discloses:
… a control qubit at a control frequency, wherein each of said first plurality of qubits is a target qubit at one of a first target frequency or a second target frequency such that a control qubit couples each first target frequency target qubit to a second target frequency target qubit (see Zeng, Fig 5, Col 15 line 62 – Col 16 line 8: the control sequence 500 shown in FIG. 5 can be used to implement a CNOT gate according to the quantum logic circuit 400 shown in FIG. 4, where the target qubit is defined by a fluxonium device and the control qubit is defined by a transmon device having an operating frequency that is lower than the parking frequency of the fluxonium device); and …


Regarding claim 2, the combination of Chamberland and Zeng further discloses wherein said first plurality of qubits are ancilla qubits and said second plurality of qubits are partially data qubits and partially ancilla qubits (see Chamberland, par. [0249]: The ancilla's are encoded in the same error correcting code that is used to protect the data.  The X stabilizer generators are measured by preparing the encoded |0 state and performing transversal CNOT gates between the ancilla and the data, with the ancilla acting as the control qubits and the data acting as the target qubits, and see par. [0250]: the Z-stabilizer generators are measured by preparing the encoded |+, applying CNOT gates transversally between the ancilla and the data with the data acting as the control qubits and the ancilla's acting as the target qubits).

Regarding claim 3, the combination of Chamberland and Zeng further discloses wherein said error correction device comprises X-type gauge circuits that measure phase flip errors that involve two or four data qubits (see Chamberland, par. [0249]: The ancilla's are encoded in the same error correcting code that is used to protect the data.  The X stabilizer generators are measured by preparing the encoded |0 state and performing transversal CNOT gates between the ancilla and the data, with the ancilla acting as the control qubits and the data acting as the target qubits).

Regarding claim 4, the combination of Chamberland and Zeng further discloses wherein said X-type gauge circuits include two-qubit gates that have as inputs a target qubit and a control qubit (see Zeng, Col 8, lines 23-31: The stabilizers of the code can be implemented as parity measurements on faces and vertices of the surface code lattice. For instance, the face operators can measure the X-parity of the qubits around a face in the lattice cell, and the vertex operators can measure the Z-parity of the qubits incident on a single vertex of the lattice cell. The syndrome measurements of the code can be performed by measuring the stabilizers (e.g., X-stabilizers and Z-stabilizers) across the surface code lattice, and the stabilizer measurements can be decoded using classical decoding algorithms), 
wherein, for each of said two-qubit gates, one of said first plurality of qubits is said target qubit and one of said second plurality of qubits is said control qubit (see Zeng, Fig 5, Col 15 line 62 – Col 16 line 8: the control sequence 500 shown in FIG. 5 can be used to implement a CNOT gate according to the quantum logic circuit 400 shown in FIG. 4, where the target qubit is defined by a fluxonium device and the control qubit is defined by a transmon device having an operating frequency that is lower than the parking frequency of the fluxonium device).

wherein said error correction device comprises Z-type gauge circuits that measure bit flip errors that involve two data qubits (see Chamberland, par. [0250]: the Z-stabilizer generators are measured by preparing the encoded |+, applying CNOT gates transversally between the ancilla and the data with the data acting as the control qubits and the ancilla's acting as the target qubits.  The syndrome is then obtained by measuring |+ transversally in the Z-basis).

Regarding claim 6, the combination of Chamberland and Zeng further discloses wherein said error correction device encodes a plurality of logical qubits into corresponding pluralities of said first and second pluralities of qubits (see Chamberland, Fig 13a, 13b, par. [0247]: a fault-tolerant Steane error correction circuit which can be applied to CSS codes.  Each line represents an encoded qubit.  The circuit uses only two encoded |0 and |+ ancilla states (encoded in the same error correcting code which protects the data) to ensure that faults in the preparation circuits of the ancilla's don't spread to the data block).

Regarding claim 7, the combination of Chamberland and Zeng further discloses wherein said error correction device comprises Z-type gauge circuits that measure bit flip errors that involve two data qubits (see Chamberland, par. [0250]: the Z-stabilizer generators are measured by preparing the encoded |+, applying CNOT gates transversally between the ancilla and the data with the data acting as the control qubits and the ancilla's acting as the target qubits.  The syndrome is then obtained by measuring |+ transversally in the Z-basis).

Regarding claim 8, the combination of Chamberland and Zeng further discloses wherein said Z-type gauge circuits include two-qubit gates that have as inputs a target qubit and a control qubit (see Zeng, Col 8, lines 23-31: The stabilizers of the code can be implemented as parity measurements on faces and vertices of the surface code lattice. For instance, the face operators can measure the X-parity of the qubits around a face in the lattice cell, and the vertex operators can measure the Z-parity of the qubits incident on a single vertex of the lattice cell. The syndrome measurements of the code can be performed by measuring the stabilizers (e.g., X-stabilizers and Z-stabilizers) across the surface code lattice, and the stabilizer measurements can be decoded using classical decoding algorithms), 
wherein, for each of said two-qubit gates, one of said first plurality of qubits is said target qubit and one of said second plurality of qubits is said control qubit (see Zeng, Fig 5, Col 15 line 62 – Col 16 line 8: the control sequence 500 shown in FIG. 5 can be used to implement a CNOT gate according to the quantum logic circuit 400 shown in FIG. 4, where the target qubit is defined by a fluxonium device and the control qubit is defined by a transmon device having an operating frequency that is lower than the parking frequency of the fluxonium device).




A method of correcting data processing on a quantum processor comprising a plurality of coupled qubits arranged in a modified hexagonal lattice pattern (see Chamberland, Fig 20, par. [0295]: processing device 2010, and see par. [0006]: The disclosed methods can be implemented, at least in part, as computer-executable instructions (software) stored on one or more computer-readable media (storage devices or memory devices) and executable by one or more processors.  The processors can be classical computer processors that are used as part of the system that controls, monitors, and/or reads out results from a quantum device (e.g., a quantum computer)), and see par. [0064]: Once the error locations are fixed, the errors are propagated through a fault-tolerant error correction circuit and a recovery operation is applied, and see Fig 6a, 6b), comprising: 
encoding a plurality of logical qubits into corresponding pluralities of said plurality of coupled qubits (see Chamberland, Fig 13a, 13b, par. [0247]: a fault-tolerant Steane error correction circuit which can be applied to CSS codes.  Each line represents an encoded qubit.  The circuit uses only two encoded |0 and |+ ancilla states (encoded in the same error correcting code which protects the data) to ensure that faults in the preparation circuits of the ancilla's don't spread to the data block); and 
performing an X-type gauge measurement of phase flip errors that involve two or four data qubits of said plurality of coupled qubits (see Chamberland, par. [0249]: The ancilla's are encoded in the same error correcting code that is used to protect the data.  The X stabilizer generators are measured by preparing the encoded |0 state and performing transversal CNOT gates between the ancilla and the data, with the ancilla acting as the control qubits and the data acting as the target qubits), 
wherein said plurality of coupled qubits arranged in a modified hexagonal lattice pattern comprise: 
a first plurality of qubits arranged in said hexagonal lattice pattern such that each is substantially located at a hexagon apex of said hexagonal lattice pattern (see Chamberland, Fig 6a, par. [0119]: 19-qubit 2D color code, and see par. [0176]: hexagonal color code family, and see Figure 6a represented below, with arrows pointing to each qubit located at a hexagon apex of the hexagonal lattice pattern: ),

    PNG
    media_image1.png
    276
    279
    media_image1.png
    Greyscale
 
a second plurality of qubits each arranged substantially along a hexagon edge of said hexagonal lattice pattern (see Chamberland, Fig 6a: all qubits connected to edge of the hexagonal lattice pattern above), 
wherein each of said first plurality of qubits is coupled to three nearest-neighbor qubits of said second plurality of qubits (see Chamberland, Fig 6a represented below with arrows pointing to three nearest-neighbor second qubits for one first qubit: ),

    PNG
    media_image2.png
    305
    267
    media_image2.png
    Greyscale
 
wherein each of said second plurality of qubits is couple to two nearest-neighbor qubits of said first plurality of qubits (see Chamberland, Fig 6a represented below with arrows pointing to two nearest-neighbor first qubits for one second qubit: ),

    PNG
    media_image3.png
    291
    284
    media_image3.png
    Greyscale

wherein each of said second plurality of qubits is a control qubit (see Chamberland, Fig 13a, 13b, par. [0250]: the Z-stabilizer generators are measured by preparing the encoded |+, applying CNOT gates transversally between the ancilla and the data with the data acting as the control qubits and the ancilla's acting as the target qubits) …

Chamberland does not disclose:
a control qubit at a control frequency, and IBM Ref.: P201903293US02Venable Ref.: 13643.502668wherein each of said first plurality of qubits is a target qubit at one of a first target frequency or a second target frequency such that a control qubit couples each first target frequency target qubit to a second target frequency target qubit.

However, Zeng discloses:
… a control qubit at a control frequency, and  14 IBM Ref.: P201903293US02 
Venable Ref.: 13643.502668wherein each of said first plurality of qubits is a target qubit at one of a first target frequency or a second target frequency such that a control qubit couples each first target frequency target qubit to a second target frequency target qubit (see Zeng, Fig 5, Col 15 line 62 – Col 16 line 8: the control sequence 500 shown in FIG. 5 can be used to implement a CNOT gate according to the quantum logic circuit 400 shown in FIG. 4, where the target qubit is defined by a fluxonium device and the control qubit is defined by a transmon device having an operating frequency that is lower than the parking frequency of the fluxonium device).

Chamberland and Zeng are analogous arts, because they are about quantum error correction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Chamberland, with the feature of a target qubit is and a control qubit having an operating frequency that is lower than the parking frequency of the target qubit as disclosed by Zeng, with the motivation to implement error-correcting codes with low-overhead, as disclosed by Zeng in Col 1 lines 63-65.

Regarding claim 10, the combination of Chamberland and Zeng further discloses performing a Z-type gauge measurement of bit flip errors that involve two data qubits of said plurality of coupled qubits (see Chamberland, par. [0250]: the Z-stabilizer generators are measured by preparing the encoded |+, applying CNOT gates transversally between the ancilla and the data with the data acting as the control qubits and the ancilla's acting as the target qubits.  The syndrome is then obtained by measuring |+ transversally in the Z-basis).

Regarding claim 11, the combination of Chamberland and Zeng further discloses wherein performing a Z-type gauge measurement comprises using Z-type gauge circuits that include two-qubit gates that have as inputs a target qubit and a control qubit (see Zeng, Col 8, lines 23-31: The stabilizers of the code can be implemented as parity measurements on faces and vertices of the surface code lattice. For instance, the face operators can measure the X-parity of the qubits around a face in the lattice cell, and the vertex operators can measure the Z-parity of the qubits incident on a single vertex of the lattice cell. The syndrome measurements of the code can be performed by measuring the stabilizers (e.g., X-stabilizers and Z-stabilizers) across the surface code lattice, and the stabilizer measurements can be decoded using classical decoding algorithms), 
wherein, for each of said two-qubit gates, one of said first plurality of qubits is said target qubit and one of said second plurality of qubits is said control qubit (see Zeng, Fig 5, Col 15 line 62 – Col 16 line 8: the control sequence 500 shown in FIG. 5 can be used to implement a CNOT gate according to the quantum logic circuit 400 shown in FIG. 4, where the target qubit is defined by a fluxonium device and the control qubit is defined by a transmon device having an operating frequency that is lower than the parking frequency of the fluxonium device).

Regarding claim 12, the combination of Chamberland and Zeng further discloses wherein said first plurality of qubits are ancilla qubits and said second plurality of qubits are partially data qubits and partially ancilla qubits (see Chamberland, par. [0249]: The ancilla's are encoded in the same error correcting code that is used to protect the data.  The X stabilizer generators are measured by preparing the encoded |0 state and performing transversal CNOT gates between the ancilla and the data, with the ancilla acting as the control qubits and the data acting as the target qubits, and see par. [0250]: the Z-stabilizer generators are measured by preparing the encoded |+, applying CNOT gates transversally between the ancilla and the data with the data acting as the control qubits and the ancilla's acting as the target qubits).

Regarding claim 13, the combination of Chamberland and Zeng further discloses wherein performing said X-type gauge measurement comprises using X-type gauge circuits that include two-qubit gates that have as inputs a target qubit and a control qubit (see Zeng, Col 8, lines 23-31: The stabilizers of the code can be implemented as parity measurements on faces and vertices of the surface code lattice. For instance, the face operators can measure the X-parity of the qubits around a face in the lattice cell, and the vertex operators can measure the Z-parity of the qubits incident on a single vertex of the lattice cell. The syndrome measurements of the code can be performed by measuring the stabilizers (e.g., X-stabilizers and Z-stabilizers) across the surface code lattice, and the stabilizer measurements can be decoded using classical decoding algorithms), 
wherein, for each of said two-qubit gates, one of said first plurality of qubits is said target qubit and one of said second plurality of qubits is said control qubit (see Zeng, Fig 5, Col 15 line 62 – Col 16 line 8: the control sequence 500 shown in FIG. 5 can be used to implement a CNOT gate according to the quantum logic circuit 400 shown in FIG. 4, where the target qubit is defined by a fluxonium device and the control qubit is defined by a transmon device having an operating frequency that is lower than the parking frequency of the fluxonium device).

	Regarding independent claim 14, Chamberland discloses:
	A computer-executable medium which when run by a quantum processor comprising a plurality of coupled qubits arranged in a modified hexagonal lattice pattern (see Chamberland, Fig 20, par. [0295]: processing device 2010, and see par. [0006]: The disclosed methods can be implemented, at least in part, as computer-executable instructions (software) stored on one or more computer-readable media (storage devices or memory devices) and executable by one or more processors.  The processors can be classical computer processors that are used as part of the system that controls, monitors, and/or reads out results from a quantum device (e.g., a quantum computer)), and see par. [0064]: Once the error locations are fixed, the errors are propagated through a fault-tolerant error correction circuit and a recovery operation is applied, and see Fig 6a, 6b), causes said quantum processor to: 
encode a plurality of logical qubits into corresponding pluralities of said plurality of coupled qubits (see Chamberland, Fig 13a, 13b, par. [0247]: a fault-tolerant Steane error correction circuit which can be applied to CSS codes.  Each line represents an encoded qubit.  The circuit uses only two encoded |0 and |+ ancilla states (encoded in the same error correcting code which protects the data) to ensure that faults in the preparation circuits of the ancilla's don't spread to the data block); and 
perform an X-type gauge measurement of phase flip errors that involve two or four data qubits of said plurality of coupled qubits (see Chamberland, par. [0249]: The ancilla's are encoded in the same error correcting code that is used to protect the data.  The X stabilizer generators are measured by preparing the encoded |0 state and performing transversal CNOT gates between the ancilla and the data, with the ancilla acting as the control qubits and the data acting as the target qubits), 
wherein said plurality of coupled qubits arranged in a modified hexagonal lattice pattern comprise: 
a first plurality of qubits arranged in said hexagonal lattice pattern such that each is substantially located at a hexagon apex of said hexagonal lattice pattern (see Chamberland, Fig 6a, par. [0119]: 19-qubit 2D color code, and see par. [0176]: hexagonal color code family, and see Figure 6a represented below, with arrows pointing to each qubit located at a hexagon apex of the hexagonal lattice pattern: ),

    PNG
    media_image1.png
    276
    279
    media_image1.png
    Greyscale
 
a second plurality of qubits each arranged substantially along a hexagon edge of said hexagonal lattice pattern (see Chamberland, Fig 6a: all qubits connected to edge of the hexagonal lattice pattern above), 
wherein each of said first plurality of qubits is coupled to three nearest-neighbor qubits of said second plurality of qubits (see Chamberland, Fig 6a represented below with arrows pointing to three nearest-neighbor second qubits for one first qubit: ),

    PNG
    media_image2.png
    305
    267
    media_image2.png
    Greyscale
 
wherein each of said second plurality of qubits is couple to two nearest-neighbor qubits of said first plurality of qubits (see Chamberland, Fig 6a represented below with arrows pointing to two nearest-neighbor first qubits for one second qubit: ),

    PNG
    media_image3.png
    291
    284
    media_image3.png
    Greyscale

wherein each of said second plurality of qubits is a control qubit (see Chamberland, Fig 13a, 13b, par. [0250]: the Z-stabilizer generators are measured by preparing the encoded |+, applying CNOT gates transversally between the ancilla and the data with the data acting as the control qubits and the ancilla's acting as the target qubits) …

Chamberland does not disclose:
… a control qubit at a control frequency, and IBM Ref.: P201903293US02Venable Ref.: 13643.502668wherein each of said first plurality of qubits is a target qubit at one of a first target frequency or a second target frequency such that a control qubit couples each first target frequency target qubit to a second target frequency target qubit.

However, Zeng discloses:
… a control qubit at a control frequency, and  14 IBM Ref.: P201903293US02 
Venable Ref.: 13643.502668wherein each of said first plurality of qubits is a target qubit at one of a first target frequency or a second target frequency such that a control qubit couples each first target frequency target qubit to a second target frequency target qubit (see Zeng, Fig 5, Col 15 line 62 – Col 16 line 8: the control sequence 500 shown in FIG. 5 can be used to implement a CNOT gate according to the quantum logic circuit 400 shown in FIG. 4, where the target qubit is defined by a fluxonium device and the control qubit is defined by a transmon device having an operating frequency that is lower than the parking frequency of the fluxonium device).

Chamberland and Zeng are analogous arts, because they are about quantum error correction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Chamberland, with the feature of a target qubit is and a control qubit having an operating frequency that is lower than the parking frequency of the target qubit as disclosed by Zeng, with the motivation to implement error-correcting codes with low-overhead, as disclosed by Zeng in Col 1 lines 63-65.

Regarding claim 15, the combination of Chamberland and Zeng further discloses wherein said computer-executable medium when run by said quantum processor further causes said quantum processor to perform a Z-type gauge measurement of bit flip errors that involve two data qubits of said plurality of coupled qubits (see Chamberland, par. [0250]: the Z-stabilizer generators are measured by preparing the encoded |+, applying CNOT gates transversally between the ancilla and the data with the data acting as the control qubits and the ancilla's acting as the target qubits.  The syndrome is then obtained by measuring |+ transversally in the Z-basis).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Beausoleli et al. (20040156407, pub. Aug. 12, 2004) discloses Quantum information processing in which a structure capable of operating as a two-qubit gate includes a taret qubit and a control qubit as input signals.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SAZZAD HOSSAIN/Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111